Tenney, J.
— The possession of Mary Wingate of the premises described in the demandant’s writ, from 1814 to 1825, was prima facie evidence of title in her. The occupation of Edmund Wingate afterwards, according to the evidence and the finding of the jury under the instructions, which are not subject to legal objection, did not take away this title. The right of entry remained in her till her conveyance of the land, if she was in fact at all out of possession, and existed in the demandant at the time of the commencement of this action, which can be maintained by R. S. chap. 145, sect. 11, unless the defence shall prevail.
The facts, adduced by the tenants, show no title in Joseph Woodman or those who had any interest in the mortgage from him to John Holmes. Exceptions overruled.

Judgment on the verdict.